Order, Family Court of the State of New York, New York County, entered July 31, 1972, granting an examination before trial, unanimously reversed, on the law and the facts without costs and without disbursements, and the motion denied. The petitioner in this proceeding is seeking modification of an alimony provision contained in an earlier matrimonial decree. The parties have been divorced for over four years and the husband has since remarried. In a case such as this, where the pretrial examination requested would become an exacerbating circumstance, such examination must be denied, absent a showing of special circumstances by the party seeking to change-the present alimony provisions (Hunter v. Hunter, 10 A D 2d 291, 294; Stern v. Stern, 39 A D 2d 87, 89; cf., Hover v. Hover, 29 N Y 2d 408, 413). Concur — MeGivern, J. P., Markewich, Nunez, Lane and Macken, JJ.